DETAILED ACTION


1.	This is in reply to an application filed on 04/12/2021. Claims 1-20 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  

3.
Allowable subject matter

Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.


Claim Rejections - 35 USC § 112
1)

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is unclear on how the function(s) of claims 3, 10 and 17 will be performed when the dependent claims 2, 9 and 16 recite that the execution mode may include one of a kernel mode, a 32-bit mode, or a 64-bit mode. Examiner suggests amending claims 3, 10 and 17 to resolve this issue. Examiner interpret the claims to the best of his knowledge, for example assuming that the claimed language should be: the execution mode comprises the kernel mode, the 32-bit mode, or the 65-bit mode, wherein the execution mode having a thread information block storing thread information in a datasource.
2)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 is a computer storage device, but it depends on claim 8, which is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes claim 7 is an independent system claim, and claim 8 is an independent computer-readable storage medium claim.


5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 28-35, and 37-40 of U.S. App. No. 17/088,285, and claims 1-6, 8-15, and 17-20 of U.S. Patent No. 10,853,480. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of App. No. 17/088,285, and Patent No. 10,853,480.

6.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1, 4-6, 8, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Naamneh et al. US 10,489,592 (hereinafter Naamneh).

Regarding claim 1 Naamneh teaches a system for stack pivot exploit detection and mitigation, comprising: a processor; and memory storing instructions that, when executed by the processor, causes the system to perform a set of operations for stack pivot detection and mitigation, the set of operations comprising: defining, for a process executing in an execution mode, thread information for the process, the thread information comprising a current stack pointer, a stack base, and a stack limit, the stack base and the stack limit defining a stack memory range for the process; based on the current stack pointer for the process executing in the execution mode, generating a corresponding stack base pointer for the stack base, and a corresponding stack limit pointer for the stack limit; comparing the current stack pointer for the thread information to the stack base pointer and the stack limit pointer to determine whether the current stack pointer is within the stack memory range; when the current stack pointer is determined to be within the stack memory range, permitting the process to execute; and when the current stack pointer is determined to not be within the stack memory range, determining an occurrence of a stack pivot exploit and, in response, performing a remedial action (Naamneh teaches a malware analysis system may include a plurality of components such as processor, and memory (col. 8, lin. 46-col. 9, lin. 1-6, and fig. 5), wherein the system may determine that the stack pointer is out of the memory address boundaries (col. 3, lin. 29-44), if the current stack pointer, due to the use of stack pivoting techniques, is not within the memory address boundaries defined for the application being compromised by the malware component, wherein the boundaries defines a minimum memory address base such as a stack base address, and maximum memory address such as a stack limit address, and wherein an exception may occur such as terminating the execution of an application (col. 4, lin. 5-26)). 

Regarding claim 4 Naamneh teaches the system of claim 1, wherein the remedial action comprises at least one of: generating notifications output to a user interface, terminating the process, modifying a set of user permissions associated with the process, and quarantining a file associated with the process (col. 4, lin. 5-26).  

Regarding claim 5 Naamneh teaches the system of claim 1, wherein comparing the current stack pointer for the thread information to the stack base pointer and the stack limit pointer to determine whether the current stack pointer is within the stack memory range comprises: comparing a memory address for the current stack pointer to the stack memory range, the stack memory range comprising a range of memory addresses from the memory address for the stack base pointer and the memory address for the stack limit pointer to determine whether the memory address for the current stack pointer is within the range of memory addresses (Naamneh teaches memory address boundaries defined for the application may be defined by the operating system of test device and may define a minimum memory address such as a stack base address, and a maximum memory address a stack limit address (col. 4, lin. 5-26), comparing a current memory address to memory address defined as the boundary addresses for an application currently executing on the device (col. 5, lin. 63-col. 6, lin. 1-11)). 

Regarding claim 6 Naamneh teaches the system of claim 1, further comprising: executing a series of checkpoints over time, each checkpoint determining the occurrence of the stack pivot (Naamneh teaches a memory monitor may monitor for changes to the memory address referenced by a stack pointer (col. 4, lin. 5-26), (col. 8, lin. 13-23), (col. 9, lin. 20-31).  

In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 11: Rejected for the same reason as claim 4
In response to Claim 12: Rejected for the same reason as claim 5
In response to Claim 13: Rejected for the same reason as claim 6
In response to Claim 15: Rejected for the same reason as claim 1
In response to Claim 18: Rejected for the same reason as claim 4
In response to Claim 19: Rejected for the same reason as claim 6



7.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103) as being unpatentable over Naamneh as mentioned above, in view of Sallam et al. US 2012/0255013 (hereinafter Sallam).
Regarding claim 2 Naamneh teaches the system of claim 1. Naamneh does not teach wherein the execution mode is at least one of: a kernel mode, a 32-bit mode, or a 64-bit mode. Sallam substantially teaches determining for a given memory page or physical address whether such a location belongs to a particular code section or data section; to which module, process, application, image, or other entity it belongs; or whether it is associated with user mode or kernel mode entries [0048], [0069] and fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Naamneh such that the invention further includes the execution mode is at least one of: a kernel mode, a 32-bit mode, or a 64-bit mode. One would have been motivated to do so to deny the modified code access to kernel functions or routines [0288].

Regarding claim 3 Naamneh teaches the system of claim 2, wherein the execution mode comprises: the kernel mode, the 32- bit mode, and the 64-bit mode, each execution mode having a thread information block storing thread information in a datasource (Sallam teaches determining for a given memory page or physical address whether such a location belongs to a particular code section or data section; to which module, process, application, image, or other entity it belongs; or whether it is associated with user mode or kernel mode entries [0048], [0069] and fig. 1).
  
In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 16: Rejected for the same reason as claim 2
 	In response to Claim 17: Rejected for the same reason as claim 3


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494